Per Curiam:
Ho undertaking having been given by appellant, the appeal was not effective under section 2577 of the Code of Civil Procedure. Appellant was also in default for failing to file or serve papers upon which appeal was based. The answer is that the attorneys were acting under the advice and direction of a Philadelphia lawyer, and motion was made before the surrogate to open the default. The surrogate has no authority over default in filing of papers on appeal to this court, and no excuse having been given for failure to file the printed papers on appeal the motion is granted. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.